—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about November 13, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The finding was not against the weight of the evidence. There was ample circumstantial evidence of appellant’s guilt, including evidence leading to the inescapable conclusion that appellant was the person who admitted the theft in a telephone call to the complainant. We reject, as highly speculative, the argu*332ments offered on appeal to explain this chain of evidence. Concur — Nardelli, J. P., Tom, Mazzarelli, Lerner and Buckley, JJ.